On consideration of the Motion for Rehearing [of Fla.App., 358 So.2d 1360] and Alternative Motion for Expedited Proceedings filed by Petitioner, POST-NEWSWEEK STATIONS, FLORIDA, INC., and the Petition for Rehearing filed by SUNBEAM TELEVISION CORPORATION,
IT IS ORDERED by the Court that said Motion and Petition be and the same are hereby denied.
ENGLAND, C. J., and OVERTON, HATCHETT and ALDERMAN, JJ., concur.
SUNDBERG, J., concurs specially with an opinion with which ENGLAND, C. J., concurs.
*1196BOYD, J., dissents with an opinion.
ADKINS, J., dissents.